Citation Nr: 1619273	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left ankle disability.  

2.  Entitlement to a rating in excess of 10 percent for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1982 to July 1991. 

This appeal comes before the Board of Veterans Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In October 2012, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was most recently before the Board in January 2014, it was decided in part and remanded in part for further development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims are decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the January 2014 remand, the Board noted that following the Veteran's right ankle surgery he reported right foot numbness and weakness, and was subsequently referred for a neurological consultation.  The Board indicated that the April 2013 neurological study revealed right sural neuropathy at the lateral malleolus and right lateral plantar neuropathy.  The neurological study also indicated that right or left tarsal tunnel could not be ruled out.  Accordingly, the January 2014 remand directed the RO or the Appeals Management Center (AMC) to afford the Veteran a VA examination to assess the current severity of his service-connected bilateral ankle disability, to include any associated neurological impairment.  The remand also instructed the RO or the AMC to consider whether separate ratings were warranted for any neurological impairment related to the service-connected bilateral ankle disability.  

Pursuant to the January 2014 remand, the Veteran was afforded a VA examination in May 2014.  The VA examiner noted the Veteran's report of numbness following his right ankle surgery; however, the examiner did not discuss whether the Veteran's ankle disorders were manifested by any neurological impairment.  In this regard, the examiner failed to discuss the April 2013 neurological study which revealed abnormal findings.  Additionally, the RO or AMC did not consider whether separate ratings were warranted for any neurological impairment related to the Veteran's service-connected bilateral ankle disability.  

Based on the deficiencies noted above, the Board finds that a new examination is necessary to fully evaluate the Veteran's service-connected bilateral ankle disability and to substantially comply with the Board's January 2014 remand instructions. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent VA and private medical records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the current severity of his service-connected bilateral ankle disability, to include any associated neurological impairment such as tarsal tunnel, right sural neuropathy, and right lateral plantar neuropathy.  The examiner must address the April 2013 neurological study and the Veteran's complaints of numbness in the right lower extremity.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO should also undertake any other development it determines to be warranted.

4.  If appropriate, the RO or the AMC should consider whether service connection and separate ratings are warranted for any neurological impairment related to the service-connected disabilities.  The Veteran should be informed of his appellate rights with respect to any unfavorable decisions.  If the Veteran perfects an appeal with respect to any new issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

5.  Then, the RO should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




